Citation Nr: 0502656	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  97-17 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected schizophrenia. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  This issue was remanded by the 
Board in February 2004 and now returns for appellate review. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

?	This claim is remanded to provide notice and take action 
consistent with the Veterans Claims Assistance Act of 
2000 (VCAA). 
?	This claim is remanded to obtain outstanding Social 
Security Administration (SSA) records. 

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the claims now before the Board.  The Board 
finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations in 
this case.  

The veteran is service-connected for schizophrenia, currently 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9203, effective April 30, 1993.  The 
veteran contends that his schizophrenia symptomatology is 
more severe than the currently assigned rating suggests and, 
as such, he is entitled to an initial rating in excess of 30 
percent.  

The Board observes that during the pendency of the veteran's 
claim, VA's Rating Schedule pertinent to the rating of mental 
disorders was amended effective November 7, 1996.  Prior to 
November 7, 1996, paranoid schizophrenia was evaluated under 
the General Rating Formula for Psychotic Disorders, 38 C.F.R. 
§ 4.132, Diagnostic Code 9203, and, effective November 7, 
1996, paranoid schizophrenia is evaluated under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9203.  The May 1997 rating decision, June 
1997 statement of the case, and September 2004 supplemental 
statement of the case considered the veteran's increased 
rating claim only under the new regulations.  The veteran was 
never advised of the rating criteria under the pre-November 
1996 General Formula for Psychotic Disorders, nor has his 
claim been considered under such criteria for the applicable 
period.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  In increased rating cases such as this one, 
where the rating criteria is amended during the course of the 
appeal, both the former and the current schedular criteria 
must be considered because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  

Therefore, since an effective date of April 30, 1993, was 
assigned, the Board finds that a remand is necessary for the 
RO to advise the veteran of the regulations in effect prior 
to November 7, 1996, and consider his claim under such 
regulations for the appropriate rating periods. 

Additionally, the Board observes that documentation in the 
claims file reveals that the veteran is no longer in receipt 
of SSA disability benefits as it was determined that he is no 
longer disabled.  Any determination from SSA that the veteran 
is no longer disabled, as well as any medical records relied 
on in making such a determination, should be obtained and 
associated with the claims file. 


Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his initial 
rating claim and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  Furthermore, the veteran 
should be provided notice of the rating 
criteria governing paranoid schizophrenia 
prior to November 1996.  

2.  The RO should obtain from the SSA any 
determination that the veteran is no 
longer disabled, as well as any medical 
records relied on in making such a 
determination.  A response, negative or 
positive, should be associated with the 
claims file.

3.  Thereafter, the veteran's initial 
rating claim should be re-adjudicated, 
based on the entirety of the evidence.  
The RO should specifically consider the 
veteran's claim of entitlement to an 
initial rating in excess of 30 percent 
for schizophrenia under both pre- and 
post-November 7, 1996, regulations, as 
applicable.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his attorney should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




